     Case 1:19-cv-01004-NONE-BAM Document 34 Filed 10/20/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10
11   UBALDO FIGUEROA, an individual,              No. 1:19-cv-01004-NONE-BAM
     on behalf of himself, and on behalf of all
12   persons similarly situated,                  ORDER GRANTING JOINT
                                                  STIPULATION TO CHANGE THE
13                                                SETTLEMENT ADMINISTRATOR
14                Plaintiff,
15   vs.
16   CONNER LOGISTICS, INC., a
     California Corporation; and Does 1
17   through 50, Inclusive,
18
19                               Defendants.
20
21
22
23
24
25
26
27
28
                                                                               ORDER
     Case 1:19-cv-01004-NONE-BAM Document 34 Filed 10/20/20 Page 2 of 2


 1         The stipulation of the Parties to modify the Settlement to switch the
 2   Settlement Administrator to ILYM Group, having been read and considered, and
 3   good cause appearing therefor,
 4         IT IS HEREBY DETERMINED AND ORDERED that:
 5         1.    The court hereby approves the change of the Settlement Administrator
 6         to ILYM Group.
 7   IT IS SO ORDERED.
 8
        Dated:   October 20, 2020
 9                                             UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -1-                         [PROPOSED] ORDER
